Citation Nr: 1522909	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-41 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on January 18, 2010, for emergency room treatment at Florida Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.


FINDINGS OF FACT

On January 18, 2010, the Veteran was treated in a hospital emergency room for a painful lymph node.  She was an active participant in VA healthcare, her symptoms were reasonably emergent, treatment at a VA facility was not feasible, and she is personally liable for the cost of the treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical services provided to the Veteran on January 18, 2010 at a non-VA facility have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants reimbursement to medical expenses, discussion of compliance with the Veterans Claims Assistance Act is not necessary.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The Veteran claims reimbursement for expenses incurred when she sought emergency room services for a swollen and painful lymph node at Florida Hospital Memorial System on January 18, 2010.  

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that she is (1) an active participant in VA health care and (2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: (1) he or she is enrolled in the VA health care system; and (2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if: (1) he or she is financially liable to the provider of the emergency treatment for that treatment; (2) he or she has no entitlement to care or services under a health-plan contract; (3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

The implementing regulations elaborate on the conditions for payment or reimbursement, including that: (1) emergency services were provided in a hospital emergency department or similar facility, (2) the nature of the treated condition is one that a prudent layperson would have reasonably expected to be hazardous to health if there was a delay in medical attention (i.e. emergent), and (3) VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Following a review of the record, the Board finds that the criteria for reimbursement of medical expenses incurred by the Veteran from January 18, 2010 emergency room services have been met.  See 38 U.S.C.A. § 1725.

First, the Veteran was an active participant in VA health care.  VA treatment records from December 2009 to February 2010 show the Veteran was a patient in the VA healthcare system.  Second, the Veteran is personally liable for the medical expenses incurred on January 18, 2010.  See ER bill.  There is no evidence that she is entitled to care or services under a health-plan contract.  She received primary care through VA and denied any health insurance.  See September 2010 substantive appeal.  

Further, the Veteran was treated in the emergency room of a hospital.  See ER report.  Finally, affording all reasonable doubt to the Veteran, her symptoms would be considered emergent by a reasonable layperson and treatment at a Federal facility was not feasible.  The Veteran reported that she had been having pain and swelling in the lymph node in her neck for two days.  See September 2010 substantive appeal.  She also reported a history of cancer in her family.  See id.  It is reasonable that a prudent layperson would believe a swollen and painful lymph node could be a sign of a serious ailment and hazardous to health if treatment was delayed.  This belief is more compelling in light of the Veteran's family history of cancer.  Moreover, medical literature provided by the Veteran states that lymphadenitis may spread within hours and treatment should begin promptly.  

The evidence further shows that a VA hospital was more than one and a half hours away and the VA facility closest to the Veteran was closed.  In statements to VA, the Veteran reported that she called her local VA outpatient clinic, but it was closed in observance of Federal holiday.  The Board takes judicial notice that January 18, 2010 was Martin Luther King Day, a recognized Federal holiday.  Based on the Veteran's current address, a VA hospital was more than an hour and a half away from her.  The Veteran reported that the pain in her neck began the prior day, Sunday.  The local outpatient clinic would not have been open on Sunday when her symptoms first arose.  Therefore, treatment at a VA facility was not feasibly available on January 18 or beforehand.  

Based on the evidence of record, the Veteran had an emergent condition, a VA facility was not feasibly available, and she is entitled to reimbursement of medical expenses incurred on January 18, 2010.  See 38 U.S.C.A. § 1725.

The Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  Because reimbursement is authorized under 38 U.S.C.A. § 1725, the Board will not discuss whether the lymph node treatment could be eligible for reimbursement under 38 U.S.C.A. § 1728 as associated or aggravated by service-connected PTSD.


ORDER

Payment or reimbursement of unauthorized emergency room service on January 18, 2010 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


